DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. [Suh, US 20100042380].
As to claim 9. Suh discloses A system for simulating the operation of an enterprise inventory management system, are operable to: 
instantiate at least a first instance of a simulated radio frequency identification (RFID) interrogator subsystem, [0031], said simulated RFID interrogator subsystem operable to generate data representative of the simulated reading of RFID tags associated with virtual inventory items, [0046, 0052, 0054] and report said data to a global inventory database subsystem, simulated result DB 230 [fig. 1]; 
generate one or more performance metrics for said global inventory database subsystem based on the receipt and processing of said data from said simulated RFID interrogator subsystem, [0040]; and
in response to said one or more performance metrics, alter the generation rate of said data by said first instance of said simulated RFID interrogator subsystem, or instantiating additional instances of said simulated RFID interrogator subsystem to generate additional data, [0055], until a performance metric of said global inventory database subsystem reaches a predefined limit, [0056, 0057].
Suh fails to explicitly disclose that the system comprising: at least one processor and at least one memory, said at least one memory containing instructions which, when executed by said at least one processor.
Suh teaches that the system is implemented as computer aided design system [0026, 0030, fig. 1].
All computer aided design systems are implemented on a computer that includes a processor and memory to store the instructions of the system.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh to understand that the computer aided design system is implemented on a computer.

As to claim 10. Suh fails to explicitly disclose The system recited in claim 9, wherein said system is further operative to modify, in response to said performance metrics, the computing resources associated with said global inventory database subsystem.
Suh, in [0060], teaches that the system is implemented in a flexible layer structure so the user can easily change the components of the system; wherein one of the components is the simulation results database 230, [fig. 1].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh to adjust the computing resources according to the needs of the simulated system.

As to claim 11. Suh discloses The system recited in claim 9, wherein each instance of said simulated RFID interrogator subsystem generates data representative of expected data from one or more real-world physical facilities, [0027].

As to claim 12. Suh discloses The system recited in claim 11, wherein said expected data is a function of the size of each of said one or more real-world physical facilities, [0027].

As to claim 14. Suh discloses The system recited in claim 9, wherein at least one of said one or more performance metrics represents an instantaneous value, [0055].

claim 16. Suh discloses The system recited in claim 9, further comprising the step of generating a report of said one or more performance metrics of said global inventory database subsystem correlated to data received from one or more instances of said simulated RFID interrogator subsystem, [fig. 8, 0056].

As to claims 1-4, 6, 8 are rejected with the same prior arts and reasoning as to that of claims 9-12, 14, 16, respectively.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Noureldin et al. [Noureldin, US 20130282184].
As to claim 13. Suh fails to disclose The system recited in claim 11, wherein said expected data is a function of the time zone where each of said one or more real-world physical facilities is located.
Noureldin teaches simulating the operating conditions of a system, [0038], wherein the expected data includes a time-zone of the location of the physical system, [0122].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh with that of Noureldin so that the simulation can consider factors that could be affected by the time zone of the location of the system.

As to claim 5 is rejected with the same prior arts and reasoning as to that of claim 13.

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Bhagchandani et al. [Bhagchandani, US 20130282184].
As to claim 15. Suh fails to disclose The system recited in claim 9, wherein at least one of said one or more performance metrics represents an average value associated with a predefined temporal period.
Bhagchandani teaches simulation of a system wherein the system produces performance metrics that include an average value associated with a predetermined temporal period, [0023].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh with that of Bhagchandani so that the system can be optimized to handle the average amount of work for a predetermined time period.

As to claim 7 is rejected with the same prior arts and reasoning as to that of claim 15.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
Argument 1: The cited database 230 of Suh et al. is not a global inventory database, but a database containing “simulated results”.
Response 1: The claimed invention claims “… simulated RFID interrogator subsystem operable to generate data representative of the simulated reading of RFID tags associated with virtual inventory items and report said data to a global inventory database system”. Suh et al. teaches a simulation result database 230 that stores simulation results, [fig. 1]. The broadest 

Argument 2: The “global inventory database subsystem” recited in Applicant’s claims does not store simulation results, but holds inventory data reported to it by the simulated RFID interrogator subsystem.
Response 2: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., database holds “inventory data reported to it by the simulated RFID interrogator subsystem”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims recite the limitation “… simulated RFID interrogator subsystem operable to generate data representative of the simulated reading of RFID tags associated with virtual inventory items and report said data to a global inventory database system”. The broadest reasonable interpretation of the limitation includes any data “representative” of the simulated reading of the tags.

Argument 3: Suh et al. fails to teach the final limitations of the claimed invention.
Response 3: The Examiner is assuming that by “the final limitations of the claimed invention”, the Applicant is referring to the last limitation of claim 1. The last limitation of claim 1 recites “in response to said one or more performance metrics, alter the generation rate of said data by said first instance of said simulated RFID interrogator subsystem, or instantiating additional instances of said simulated RFID interrogator subsystem to generate additional data until a performance metric of said global inventory database subsystem reaches a predefined limit”. The cited portion of Suh et al. [0055-0057] describe steps in an implemented method of the system as described in Suh et al. that performs a simulation, analyze the simulation results, which includes recognition rate, that reads on the claimed “in response to said one or more performance metrics”, and based on the performance metrics, the system of Suh et al. alters the number of readers including instantiating additional readers [fig. 8] until a performance metrics is reached, that reads on the claimed “instantiating additional instances of said simulated RFID interrogator subsystem to generate additional data until a performance metric of said global inventory database subsystem reaches a predefined limit”. Suh et al. teaches the final limitation of the claimed invention.

Argument 4: One of ordinary skill in the art would not look to combine the teachings of Noureldin et al. with Su to solve the problem associated with optimizing such systems as the word “inventory” does not occur even once in Noureldin.
Response 4: Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 9. When reading the preamble in the context of the entire claim, the recitation “inventory” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Noureldin teaches simulating a system that simulates a system implemented; wherein the system includes an inventory of facilities, [fig. 63] 201 “Listing all facilities, plants, …, in the city” which represents an inventory.
The Office action is relying on Noureldin to teach that a simulation system used to simulate a system used to manage an inventory can include data as a function of the time zone where each of said data or physical facilities is located.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688